 

Exhibit 10.18

 



CLAWBACK POLICY

ACKNOWLEDGEMENT AND AGREEMENT

 

This Clawback Policy Acknowledgment and Agreement (this “Agreement”) is entered
into as of [•] [•], 20[•], between Pacific Ethanol, Inc., a Delaware corporation
(the “Corporation”) and [•] (“Executive”).

 

RECITALS:

 

WHEREAS, the Corporation’s Board of Directors (the “Board”) maintains a Policy
for Recoupment of Incentive Compensation as initially adopted on March 29, 2018,
as may be amended from time to time (the “Clawback Policy”); and

 

WHEREAS, in consideration of, and as a condition to the receipt of, future
annual or short-term incentive compensation, performance-based restricted stock,
other performance-based compensation, and such other compensation as may be
designated by resolution of the Board as being subject to the terms of the
Clawback Policy (collectively, the “Covered Compensation”), Executive and the
Corporation are entering into this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, the Corporation and Executive hereby agree as follows:

 

1.       Executive acknowledges receipt of the initial Clawback Policy, a copy
of which is attached hereto as Exhibit A and is incorporated into this Agreement
by reference. Executive has read and understands the initial Clawback Policy and
has had the opportunity to ask questions to the Corporation regarding the
initial Clawback Policy.

 

2.       Executive hereby acknowledges and agrees that the Clawback Policy shall
apply to any Covered Compensation awarded on or after the date of this
Agreement, and all such Covered Compensation shall be subject to repayment or
forfeiture under the Clawback Policy.

 

3.       Any applicable award agreement or other document setting forth the
terms and conditions of any Covered Compensation shall be deemed to include the
restrictions imposed by the Clawback Policy and incorporate it by reference. In
the event of any inconsistency between the provisions of the Clawback Policy and
the applicable award agreement or other document setting forth the terms and
conditions of any Covered Compensation, the terms of the Clawback Policy shall
govern.

 

4.       The repayment or forfeiture of Covered Compensation pursuant to the
Clawback Policy and this Agreement shall not in any way limit or affect the
Corporation’s right to pursue disciplinary action or dismissal, take legal
action or pursue any other available remedies available to the Corporation. This
Agreement and the Clawback Policy shall not replace, and shall be in addition
to, any rights of the Corporation to recover Covered Compensation, or any other
compensation, from its executive officers under applicable laws and regulations,
including but not limited to the Sarbanes-Oxley Act of 2002.

 



1 

 

 

5.       Executive acknowledges that Executive’s execution of this Agreement is
in consideration of, and is a condition to, the receipt by Executive of awards
of Covered Compensation from the Corporation on and after the date of this
Agreement; provided, however, that nothing in this Agreement shall be deemed to
obligate the Corporation to make any such awards to Executive. Executive
acknowledges and agrees that Executive will not be entitled to indemnification
or right of advancement of expenses in connection with any enforcement of the
Clawback Policy by the Company.

 

6.       This Agreement may be executed in two or more counterparts, and by
facsimile or electronic transmission, each of which will be deemed to be an
original but all of which, taken together, shall constitute one and the same
Agreement.

 

7.       This Agreement shall be governed by and construed in accordance with
the laws of the State of California, without reference to principles of
conflicts of laws. No modifications, waivers or amendments of the terms of this
Agreement shall be effective unless in writing and signed by the parties. Each
of this Agreement and the Clawback Policy shall survive and continue in full
force in accordance its terms notwithstanding any termination of Executive’s
employment with the Corporation and/or its affiliates. The provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of Executive, and the
successors and assigns of the Corporation.

 

8.       This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior or contemporaneous
agreements or understandings relating to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



Pacific Ethanol, Inc.   Executive:           By:         Print:     Print:  
Title:        



 

2 

 

 

EXHIBIT A

 

PACIFIC ETHANOL, INC.

 

POLICY FOR RECOUPMENT OF INCENTIVE COMPENSATION

 

(March 29, 2018)

 

This Policy for Recoupment of Incentive Compensation of Pacific Ethanol, Inc.
(the “Company”) will be implemented in accordance with the rules of the
Securities and Exchange Commission (“SEC”) and The NASDAQ Stock Market
(“NASDAQ”). Unless the rules of the SEC and NASDAQ dictate otherwise, this
Policy shall apply to all incentive compensation, including any cash or equity
incentive compensation, awarded or paid after March 29, 2018 to any “executive
officer” of the Company (as such term is defined in Rule 3b-7 of the Securities
Exchange Act of 1934, as amended, and including, without limitation, each “named
executive officer” under Item 402 of Regulation S-K) (each, an “Executive
Officer”). The Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) will administer this Policy.

 

If the Company’s financial statements are required to be restated, regardless of
cause, including, without limitation, due to: (i) material noncompliance with
any financial reporting requirements under the federal securities laws, (ii) an
error, miscalculation or omission, or (iii) the commission of an act of fraud or
other misconduct, including dishonesty, unethical conduct or falsification of
the Company’s records, then the Compensation Committee shall, on behalf of the
Company and to the extent legally possible, recoup any incentive compensation
awarded or paid to any Executive Officer during the Recoupment Period (as
defined below). The amount of incentive compensation subject to recoupment shall
be the amount of incentive compensation received that exceeds the amount of
incentive compensation that otherwise would have been received by a current or
former Executive Officer had it been determined based on the accounting
restatement, and shall be computed without regard to any taxes paid.

 

For the avoidance of doubt, this Policy shall apply even if the Executive
Officer did not engage in any misconduct and even if the Executive Officer had
no responsibility for the financial statement errors, miscalculations, omissions
or other reasons requiring restatement.

 

The Company shall recoup erroneously awarded incentive compensation in
compliance with this Policy except to the extent that it would be impracticable
to do so. Recoupment would be impracticable only if the Compensation Committee
determines that the direct expense paid to a third party to assist in enforcing
this Policy would exceed the amount to be recouped. Before concluding that it
would be impracticable to recoup any amount of erroneously awarded incentive
compensation based on expense of enforcement, the Company must first make a
reasonable attempt to recoup the erroneously awarded incentive compensation.

 

The “Recoupment Period” shall be the three (3) year period commencing from the
date of the financial statement required to be restated; and if more than one
financial statement is required to be restated, the date of the earliest dated
financial statement.

 

The Company shall not indemnify or agree to indemnify any Executive Officer
against the loss of any erroneously awarded incentive compensation.

 

As a condition to receive any incentive compensation award, each Executive
Officer must sign an acknowledgment stating the Executive Officer’s obligation
to repay the compensation subject to recoupment, and waiving any right of
indemnification by the Company.

 



 

